Exhibit 10.2
GUARANTY OF PAYMENT
(Parent)
     This GUARANTY OF PAYMENT (as the same may from time to time be amended,
restated or otherwise modified, this “Agreement”) is made as of the 11th day of
December, 2009, by SYKES ENTERPRISES, INCORPORATED, a Florida corporation
(“Guarantor”), in favor of KEYBANK NATIONAL ASSOCIATION, as the administrative
agent under the Credit Agreement, as hereinafter defined (“Agent”), for the
benefit of the Lenders, as hereinafter defined.
     1. Recitals.
     SYKES (BERMUDA) HOLDINGS LIMITED, a Bermuda exempted company (together with
its successors and assigns, “Borrower”), is entering into that certain Credit
Agreement, dated as of December 11, 2009, with the lenders from time to time
listed on Schedule 1 thereto (together with their respective successors and
assigns and any other additional lenders that become party to the Credit
Agreement, collectively, the “Lenders” and, individually, each a “Lender”) and
Agent (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”). Guarantor desires that the Lenders grant the
financial accommodations to Borrower as described in the Credit Agreement.
Except as specifically defined herein, capitalized terms used herein that are
defined in the Credit Agreement shall have their respective meanings ascribed to
them in the Credit Agreement.
     Guarantor, the indirect owner of all of the equity interest of Borrower,
deems it to be in the direct pecuniary and business interests of Guarantor that
Borrower obtain from the Lenders the Loan provided for in the Credit Agreement.
     Guarantor understands that the Lenders are willing to enter into the Credit
Agreement only upon certain terms and conditions, one of which is that Guarantor
guarantee the payment of the Obligations, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of the Lenders
entering into the Credit Agreement and each financial accommodation granted to
Borrower by the Lenders and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged.
     2. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Collateral” means, collectively, all property, if any, securing the
Obligations or any part thereof at the time in question.
     “Obligations” means, collectively, (a) all Indebtedness and other
obligations now owing or hereafter incurred by Borrower to Agent or any Lender
pursuant to the Credit Agreement and the other Loan Documents, and includes the
principal of and interest on the Loan; (b) each renewal, extension,
consolidation or refinancing of any of the foregoing, in whole or in part;
(c) any prepayment fees and any other fees payable pursuant to the Credit
Agreement; (d) every

 



--------------------------------------------------------------------------------



 



other liability, now or hereafter owing to Agent or any Lender by any Company or
Guarantor pursuant to the Credit Agreement or any other Loan Document; and
(e) all Related Expenses.
     “Obligor” means any Person that, or any of whose property, is or shall be
obligated on the Obligations or any part thereof in any manner and includes,
without limiting the generality of the foregoing, Borrower or Guarantor, and any
other co-maker, endorser, guarantor of payment, subordinating creditor,
assignor, grantor of a security interest, pledgor, mortgagor or any hypothecator
of property, if any.
     3. Guaranty of the Obligations. Guarantor hereby absolutely and
unconditionally guarantees (as a guaranty of payment and not merely a guaranty
of collection) the prompt payment in full of all of the Obligations as and when
the respective parts thereof become due and payable. If the Obligations, or any
part thereof, shall not be paid in full when due and payable, Agent, on behalf
of the Lenders, in each case, shall have the right to proceed directly against
Guarantor under this Agreement to collect the payment in full of the
Obligations, regardless of whether or not Agent, on behalf of the Lenders, shall
have theretofore proceeded or shall then be proceeding against Borrower or any
other Obligor or Collateral, if any, or any of the foregoing, it being
understood that Agent, on behalf of the Lenders, in its sole discretion, may
proceed against any Obligor and any Collateral, and may exercise each right,
power or privilege that Agent or the Lenders may then have, either
simultaneously or separately, and, in any event, at such time or times and as
often and in such order as Agent, on behalf of the Lenders, in its sole
discretion, may from time to time deem expedient to collect the payment in full
of the Obligations. Guarantor agrees that all payments made by Guarantor under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of any Taxes or Other Taxes, in accordance with
Section 3.2 of the Credit Agreement.
     4. Payments Conditional. Whenever Agent or any Lender shall credit any
payment to the Obligations or any part thereof, whatever the source or form of
payment, the credit shall be conditional as to Guarantor unless and until the
payment shall be final and valid as to all the world. Without limiting the
generality of the foregoing, Guarantor agrees that, if any check or other
instrument so applied shall be dishonored by the drawer or any party thereto, or
if any proceeds of Collateral or payment so applied shall thereafter be
recovered by any trustee in bankruptcy or any other Person, each Lender, in each
case, may reverse any entry relating thereto on its books and Guarantor shall
remain liable therefor, even if such Lender may no longer have in its possession
any instrument evidencing the Obligations to which the payment in question was
applied.
     5. Guarantor’s Obligations Absolute and Unconditional. Regardless of the
duration of time, regardless of whether Borrower may from time to time cease to
be indebted to the Lenders and irrespective of any act, omission or course of
dealing whatsoever on the part of Agent or any of the Lenders, Guarantor’s
liabilities and other obligations under this Agreement shall remain in full
effect until the payment in full of the Obligations. Without limiting the
generality of the foregoing:
     5.1. Lenders Have No Duty to Make Advances. Without limiting the
obligations of Agent and the Lenders under the Credit Agreement, no Lender shall
at any time be under any

 



--------------------------------------------------------------------------------



 



duty to Guarantor to grant any financial accommodation to Borrower, irrespective
of any duty or commitment of any of the Lenders to Borrower, or to follow or
direct the application of the proceeds of any such financial accommodation;
     5.2. Guarantor’s Waiver of Notice, Presentment. Guarantor waives (a) notice
of the granting of the Loan to Borrower or the incurring of any other
Indebtedness by Borrower or the terms and conditions thereof, (b) presentment,
demand for payment and notice of dishonor of the Obligations or any part
thereof, or any other Indebtedness incurred by Borrower to any of the Lenders,
(c) notice of any indulgence granted to any Obligor, and (d) any other notice to
which Guarantor might, but for this waiver, be entitled;
     5.3. Lenders’ Rights Not Prejudiced by Action or Omission. Agent and the
Lenders, in their sole discretion, may, pursuant to the Credit Agreement,
without any prejudice to their rights under this Agreement, at any time or
times, without notice to or the consent of Guarantor, (a) grant Borrower
whatever financial accommodations that Agent and the Lenders may from time to
time deem advisable, even if Borrower might be in default in any respect and
even if those financial accommodations might not constitute Indebtedness the
payment of which is guaranteed hereunder, (b) assent to any renewal, extension,
consolidation or refinancing of the Obligations, or any part thereof,
(c) forbear from demanding security, if Agent and the Lenders shall have the
right to do so, (d) release any Obligor or Collateral or assent to any exchange
of Collateral, if any, irrespective of the consideration, if any, received
therefor, (e) grant any waiver or consent or forbear from exercising any right,
power or privilege that Agent and the Lenders may have or acquire, (f) assent to
any amendment, deletion, addition, supplement or other modification in, to or of
any writing evidencing or securing any of the Obligations or pursuant to which
any of the Obligations are created, (g) grant any other indulgence to any
Obligor, (h) accept any Collateral for, or any other Obligor upon, the
Obligations or any part thereof, and (i) fail, neglect or omit in any way to
realize upon any Collateral, to perfect any security interest with respect to
Collateral, or to protect the Obligations or any part thereof or any Collateral
therefor;
     5.4. Liabilities Survive Guarantor’s Dissolution. Guarantor’s liabilities
and other obligations under this Agreement shall survive any dissolution of
Guarantor; and
     5.5. Liabilities Absolute and Unconditional. Guarantor’s liabilities and
other obligations under this Agreement shall be absolute and unconditional
irrespective of any lack of validity or enforceability of the Credit Agreement,
any Note, any Loan Document or any other agreement, instrument or document
evidencing the Loan or related thereto, the existence of any claim, set-off or
other rights that Guarantor may have against Borrower or any other Person, or
any other defense available to Guarantor in respect of this Agreement (other
than the payment in full of the Obligations).
     6. Guarantor’s Obligations Independent. The obligations of Guarantor
hereunder are as set forth in this Agreement and are independent of the
obligation of any other Obligor, and a separate action or actions may be brought
and prosecuted against Guarantor whether or not any action is brought against
any other Obligor and whether or not any other Obligor is joined in any such
action.

 



--------------------------------------------------------------------------------



 



     7. Representations and Warranties. Guarantor represents and warrants to
Agent and each of the Lenders that (a) Guarantor is a duly organized and validly
existing corporation, in good standing under the laws of the state of its
incorporation (as referenced in the first paragraph of this Agreement), and is
qualified to do business in each state where a failure to so qualify would have
a material adverse effect on Guarantor; (b) Guarantor has legal power and right
to execute and deliver this Agreement and to perform and observe the provisions
hereof; (c) the officers executing and delivering this Agreement on behalf of
Guarantor have been duly authorized to do so, and this Agreement, when executed,
is legal and binding upon Guarantor in every respect; (d) except for matters
described or referenced in the Credit Agreement or any schedule thereto, no
litigation or proceeding is pending or threatened against Guarantor before any
court or any administrative agency that is reasonably expected to have a
material adverse effect on Guarantor; (e) Guarantor has received consideration
that is the reasonably equivalent value of the obligations and liabilities that
Guarantor has incurred to Agent, for the benefit of the Lenders; (f) Guarantor
is not insolvent, as defined in any applicable state or federal statute, nor
will Guarantor be rendered insolvent by the execution and delivery of this
Agreement to Agent and the Lenders; (g) Guarantor is not engaged or about to
engage in any business or transaction for which the assets retained by Guarantor
are or will be an unreasonably small amount of capital, taking into
consideration the obligations to the Lenders incurred hereunder; and
(h) Guarantor does not intend to, nor does Guarantor believe that Guarantor
will, incur debts beyond Guarantor’s ability to pay such debts as they mature.
     8. Events of Default; Disability of Obligor. Without limiting the
generality of any of the other provisions hereof, Guarantor specifically agrees
that upon the occurrence and during the continuance of an Event of Default,
Agent and the Required Lenders, in their sole discretion (but subject to the
terms of the Credit Agreement), may declare the unpaid principal balance of and
accrued interest on the Obligations to be forthwith due and payable in full
without notice. Upon the occurrence of certain Events of Default, the unpaid
principal balance of and accrued interest on the Obligations will become due and
payable without any action by Agent or the Required Lenders. Upon the occurrence
of any of the events enumerated in the immediately preceding sentences,
Guarantor shall, upon demand of Agent, on behalf of the Lenders, whenever made,
pay to Agent, for the benefit of the Lenders, an amount equal to the then unpaid
principal balance of and accrued interest on the Obligations (provided that no
such demand shall be required in the event of an insolvency of Guarantor).
     9. Subordination of Guarantor’s Rights Against Borrower and Collateral. To
the extent permitted by law, Guarantor hereby subordinates to payment in full of
the Obligations any claim or other right that Guarantor might now have or
hereafter acquire against Borrower or any other Obligor that arises from the
existence or performance of Guarantor’s liabilities or other obligations under
this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, and any right to
participate in any claim or remedy of Agent or any Lender against Borrower or
any Collateral that Agent or any Lender now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, until such time as the Commitment has been terminated and the
Obligations have been repaid in full.

 



--------------------------------------------------------------------------------



 



     10. Subordination by Guarantor of Borrower’s Indebtedness owed to
Guarantor. Guarantor agrees that the Obligations, whether now existing or
hereafter created, shall be superior to any claim that Guarantor may now have or
hereafter acquire against Borrower, whether or not Borrower becomes insolvent.
Guarantor hereby expressly subordinates any claim Guarantor may have against
Borrower, upon any account whatsoever, to any claim that Agent and the Lenders
may now or hereafter have against Borrower pursuant to the Credit Agreement and
the other Loan Documents. In the event of insolvency and consequent liquidation
of the assets of Borrower, through bankruptcy, by an assignment for the benefit
of creditors, by voluntary liquidation, or otherwise, the assets of Borrower
applicable to the payment of the claims of both Agent and the Lenders, and
Guarantor shall be paid to Agent, for the benefit of the Lenders, and shall be
first applied by Agent to the payment of the Obligations in accordance with the
Credit Agreement. Guarantor does hereby assign to Agent, for the benefit of the
Lenders, all claims that Guarantor may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided that such
assignment shall be effective only for the purpose of assuring to Agent, for the
benefit of the Lenders, full payment in legal tender of the Obligations. If
Agent so requests, any notes or credit agreements now or hereafter evidencing
any indebtedness or obligations of Borrower to Guarantor shall be marked with a
legend that the same are subject to this Agreement and shall be delivered to
Agent. Guarantor agrees, and Agent is hereby authorized, in the name of
Guarantor, from time to time to execute documents and to take such other actions
as Agent deems necessary or appropriate to preserve and enforce Agent’s rights
under this Agreement.
     11. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Obligations is stayed, upon the insolvency, bankruptcy or
reorganization of Borrower or any other Person, or otherwise, all such amounts
shall nonetheless be payable by Guarantor immediately upon demand by Agent.
     12. Notice. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Guarantor, mailed or
delivered to it, addressed to it at the address specified on the signature page
of this Agreement, if to Agent or any Lender, mailed or delivered to it,
addressed to the address of Agent or such Lender specified on the signature
pages of the Credit Agreement, or, as to each party, at such other address as
shall be designated by such party in a written notice to each of the other
parties. All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when delivered or two
Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt, except that notices hereunder shall not be
effective until received.
     13. Successors and Assigns. This Agreement shall bind Guarantor and
Guarantor’s successors and assigns and shall inure to the benefit of Agent and
each Lender and their respective successors and assigns, including (without
limitation) each holder of any Note evidencing any of the Obligations.
     14. Invalidity. If, at any time, one or more provisions of this Agreement
is or becomes invalid, illegal or unenforceable in whole or in part, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 



--------------------------------------------------------------------------------



 



     15. Entire Agreement. This Agreement constitutes a final written expression
of all of the terms of this Agreement, is a complete and exclusive statement of
those terms and supersedes all oral representations, negotiations and prior
writings, if any, with respect to the subject matter hereof.
     16. Relationship of Parties; Setoffs. The relationship between
(a) Guarantor and (b) Agent and the Lenders with respect to this Agreement is
and shall be solely that of debtor and creditors, respectively, and Agent and
the Lenders shall have no fiduciary obligation toward Guarantor with respect to
this Agreement or the transactions contemplated hereby. If and to the extent any
payment is not made when due hereunder, Agent and each Lender may setoff and
charge from time to time any amount so due against any and all of Guarantor’s
accounts or deposits with Agent or such Lender.
     17. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.
     18. Governing Law; Submission to Jurisdiction. The provisions of this
Agreement and the respective rights and duties of Guarantor, Agent and the
Lenders hereunder shall be governed by and construed in accordance with Ohio
law, without regard to principles of conflicts of laws that would result in the
application of the law of any other state. Guarantor hereby irrevocably submits
to the non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, any Loan Document or any Related Writing, and Guarantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Guarantor, on
behalf of itself and its Subsidiaries, hereby irrevocably waives, to the fullest
extent permitted by law, any objection it may now or hereafter have to the
laying of venue in any such action or proceeding in any such court as well as
any right it may now or hereafter have to remove such action or proceeding, once
commenced, to another court on the grounds of FORUM NON CONVENIENS or otherwise.
Guarantor agrees that a final, nonappealable judgment in any such action or
proceeding in any state or federal court in the State of Ohio shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. GUARANTOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, THE LENDERS, BORROWER AND
GUARANTOR, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Guaranty of Payment as of the date first set forth above.

                  Address:   400 N. Ashley Dr., Suite 2800
Tampa, Florida 33602   SYKES ENTERPRISES, INCORPORATED
   
 
  Attn: Chief Financial Officer   By:   /s/ James T. Holder
 
James T. Holder
Senior Vice President    

Signature Page to
Guaranty of Payment

 